Citation Nr: 1826754	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-31 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1964 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability that is etiologically related to his military service.

2.  The Veteran has tinnitus that is etiologically related to his military service.

3.  The Veteran served at U.S. Marine Corps Base Camp Lejeune, North Carolina (Camp Lejeune) from December 1964 to June 1965 and August 1965 to January 1966; thus, he is presumed to have been exposed to contaminated water during his active military service.

4.  The Veteran has bladder cancer, a disease presumed to be associated with Camp Lejeune water contaminants under VA regulatory criteria.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for presumptive service connection for bladder cancer have been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for bilateral hearing loss, tinnitus, and bladder cancer due to active service.  Specifically, he asserts that his hearing loss and tinnitus are due his exposure to loud noises while operating vehicles and on the rifle range, and his bladder cancer is due to contaminated water at Camp Lejeune during his service.  See January 2013 Statement and August 2013 Statement.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2017).  

Hearing Loss and Tinnitus

The Board finds that the Veteran is entitled to service connection for his bilateral hearing loss and tinnitus disabilities.

In this case, there is evidence supporting current disabilities.  In an April 2013 VA audiology examination, the examiner found that the Veteran had a bilateral hearing loss disability for VA purposes (see 38 C.F.R. § 3.385).  The examiner also diagnosed the Veteran with tinnitus.  Thus, the first Shedden element has been met.

As to an in-service incurrence, comparison of the Veteran's June 1964 service enlistment and June 1968 service separation examinations, when the audiometric data at enlistment is converted from American Standards Association (ASA) to International Standards Organization/American National Standards Institute (ISO-ANSI) standards, reveals some upward puretone threshold shifts from entrance to separation.

In addition, the Veteran attributes his hearing loss to hazardous noise exposure in service.  In addition to serving as a motor vehicle operator and being exposed to the vehicle noises, he asserts that he was exposed to high levels of noise, without ear protection, during rifle range training.  The Board finds the Veteran's account credible of noise exposure to be consistent with the circumstances of his service, and notes that the Veteran's personnel records indicate that he served as a competitor in rifle range competitions during his time at Camp Lejeune.  Because in-service noise exposure is established, the second Shedden element has been met.   

With regard to nexus, the Board finds that probative evidence of records supports a link between the Veteran's current conditions and service.

A private otolaryngologist has provided favorable nexus opinions for the Veteran's hearing loss and tinnitus.  A November 2012 letter from "Dr. K.D." (initials used to protect privacy) noted that the doctor had assessed an Institute of Medicine (IOM) report, and the Veteran's military and VA documentation before concluding that "it is at least as likely as not that [the Veteran's] bilateral hearing loss and tinnitus was caused by . . . his military noise acoustic trauma."  See January 2013 Private Medical Record.  

The Board notes that an April 2013 VA examiner provided a negative nexus opinion regarding the Veteran's hearing loss and tinnitus; however, the Board finds the examiner's opinion to be of limited probative value.  The examiner reasoned that the IOM concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed onset hearing loss.  The examiner continued that the IOM did not rule out that delayed onset might exist, but the needed studies had not been done.  It appears the examiner's opinion is based on what the examiner concedes is an inconclusive study.  As such, the Board finds the April 2013 examiner's opinion of no greater probative value than that of the private examiner.

In light of the facts noted above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the final element of service connection is met for the Veteran's hearing loss and tinnitus.  Thus, an award of service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bladder Cancer 

The Board finds that the Veteran is entitled to service connection for his bladder cancer.

During the pendency of this appeal, effective March 14, 2017, VA amended its adjudication regulations relating to presumptive service connection, adding eight diseases, including bladder cancer, that are associated with contaminants present in the water supply at Camp Lejeune.  82 Fed. Reg. 4184-4185 (Jan. 13, 2017) (codified at 38 C.F.R. §§ 3.307, 3.309).  In order to establish presumptive service connection for a disease associated with exposure to contaminated water at Camp Lejeune, a claimant must show the following: (1) that the veteran served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; (2) that the veteran suffered from a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309(f); and (3) that the disease process manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307 (a)(7), 3.309(f).

The Veteran's personnel records demonstrate that the Veteran was stationed at Camp Lejeune on active duty from December 1964 to June 1965 and August 1965 to January 1966.  The post-service medical evidence reflects that the Veteran was informed that he had cancerous cells that were indicative of malignancy in September 2005 and diagnosed in October 2005 with Stage 1, non-invasive papillary carcinoma (bladder cancer), which is included on the list of diseases associated with exposure to contaminants in the water supply at Camp Lejeune under 38 C.F.R. § 3.309(f).  See April 2013 CAPRI.  Further, he underwent bladder cancer removal in 2005; therefore, bladder cancer manifested to a degree of at least 10 percent since service separation.  See April 2013 CAPRI, Page 84; 38 C.F.R. § 4.115b, Diagnostic Code 7528 (malignant neoplasms of the genitourinary system).

Based on the above, the Board finds that presumptive service connection for bladder cancer, as a disease associated with exposure to contaminants in the water supply at Camp Lejeune under the regulatory provisions at 38 C.F.R. § 3.309(f), is warranted.

The Board acknowledges that a VA examiner in March 2013 rendered a negative nexus opinion as to whether the Veteran's bladder cancer was caused by his military service.  However, because the Board is granting the Veteran's claim for service connection on a presumptive theory of entitlement under 3.309(f) (diseases associated with exposure to contaminants in the water supply at Camp Lejeune), there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104.  Moreover, the negative evidence is not sufficient to rebut the presumption of service connection in this case.

In summary, since VA has amended 38 C.F.R. §§ 3.307 and 3.309 to establish a presumption of service connection for certain diseases associated with exposure to contaminants in the water supply at Camp Lejeune, and has included bladder cancer as one such disease, the Board finds that under the newly amended regulations, the Veteran is entitled to service connection for bladder cancer on a presumptive basis as due to such exposure.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(7); 3.309(f); 82 Fed. Reg. 4184.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for bladder cancer is granted.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


